Title: From George Washington to the Ordinary Keepers, 6 October 1755
From: Washington, George
To: Ordinary Keepers



[Fredericksburg, 6 October 1755]

Orders to the Ordinary-Keepers, on Captain Woodwards Route to Fort Cumberland.
You are hereby Ordered and strictly Required, to make proper provisions of Meat, Bread, &c. for Sixty men one day: they will be at your House on the  Day of October, on their March to Fort Cumberland: and I will see you paid a reasonable allowance.

G:W.


Friday: October 6th 1755.   
A Copy of the above sent to Mr Picket, Martin Harden, Joseph Nevil, Watts and the River.

